internal_revenue_service national_office technical_advice_memorandum date number release date third party communication none date of communication not applicable index uil no case-mis no tam-108926-08 ---------------------- --------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ----------------------------- ------------------------------- ------------------------------------------------- ---------------- ------ ------------------------- legend legend ------------------------------------------------------ ------- ----------- --------------------------------------------------------- amount a amount b business a corporation k ------------------------- corporation l corporation m --------------------------------------------------- corporation n -------------------------------- corporation o --------------------------------------------- corporation p ------------- corporation q -------------- corporation r ------------------ country y date de partnership region x taxpayer ------------ ------------- -------------------- ------------------------------------- ------------------------------------------------ ----------------------------- tam-108926-08 ------ --------------------- ----------------- ------ ------ year dollar_figurec dollar_figured x y issue s whether the network associated with business a is a type of intangible_property described in sec_936 whether corporation m’s transfer of the network to corporation o is exempt from sec_367 on the grounds that the network represents foreign goodwill or going_concern_value as defined in sec_1_367_a_-1t conclusion s the network is a type of intangible_property described in sec_936 the network does not represent foreign goodwill or going_concern_value as defined in sec_1_367_a_-1t therefore corporation m’s transfer of the network to corporation o is subject_to sec_367 facts i the transaction at the time of the transaction at issue the transaction taxpayer a domestic_corporation owned all of the stock of corporation k and corporation l corporation l owned all of the stock of corporation m which owned all of the stock of corporation n corporations k l m and n were members of taxpayer’s consolidated_group corporation m operated business a in region x and had developed over the course of operating this business a network of contracts with a large number of foreign agents in numerous countries network on date of year taxpayer reorganized its business model and centralized its business a outside of the united_states specifically corporation m created a wholly-owned subsidiary_corporation o located in country y corporation o set up three controlled_foreign_corporations cfcs as defined in sec_957 corporation p corporation q and corporation r which formed a partnership partnership corporation m then transferred all of the assets of business a except for the accounts_receivable to corporation o the transferred assets included intercompany services agreements cash software and the network corporation o subsequently transferred these assets to corporations p q and r which in turn transferred the assets to tam-108926-08 partnership after the transaction de an entity disregarded as separate from its owner partnership conducted business a corporation n licensed trademarks to corporation k which sublicensed these trademarks to partnership ii taxpayer’s business and the network business a is a delivery business that allows a customer to have units transferred from one location to another location the network comprises contracts with a large number of foreign agents in numerous countries the contracts are typically for a five-year term subject_to renegotiation and renewal and obligate the agents to provide delivery services to the public on behalf of taxpayer agents are not typically given exclusive rights within a territory agents receive a commission for their services agents may recruit and contract with sub-agents to help them provide the business a service in their areas subject_to taxpayer’s approval taxpayer’s standard contracts with its agents require that the agents set up call centers that are open twenty- four hours a day for customers to call and inquire about their deliveries the contracts also require that the agents spend at least x of their gross revenue from business a on marketing the business a service taxpayer often voluntarily reimburses up to y of these expenses taxpayer must approve all marketing campaigns and materials the agents must purchase computers and equipment as specified by taxpayer to conduct the deliveries they must buy forms for the customers to use the formats of which are specified by taxpayer agents are prohibited from adding charges or providing discounts on the fees established by taxpayer the agents also agree to a non-compete provision that prohibits them from offering a competing service during the period of the contract plus one year taxpayer provides the agents with detailed service manuals and requires in the contracts that the agents adhere to the standards outlined in those manuals taxpayer provides training for the agents and also provides regional operations centers to support the agents taxpayer handles the processing of the delivery requests provides accounting of all the business a transactions and also settles the amounts owed between agents for these transactions before the transaction taxpayer had also established several cfcs that provided support to foreign agents and managed the development of agent relationships by recruiting and training new foreign agents in the approximately nine years preceding the transaction taxpayer’s number of foreign agents grew significantly from amount a to amount b a more than twenty-fold increase iii taxpayer’s return position regarding the transaction on its return filed for year taxpayer took the position that corporation m’s transfer to corporation o of the assets associated with business a qualified as a sec_351 exchange on its form_926 taxpayer treated the network as part of the goodwill associated with and the going_concern_value of business a it reported that tam-108926-08 the value of the foreign goodwill and going_concern_value transferred to corporation o was approximately dollar_figurec while the value of all other assets transferred to corporation o was approximately dollar_figured thus taxpayer reported that the value of the foreign goodwill and going_concern_value was approximately ninety-seven percent of the total value of the business a assets transferred in the sec_351 exchange law i sec_367 in general sec_367 requires a u_s_person that transfers intangible_property to a foreign_corporation in an exchange described in sec_351 or sec_361 to take into income annual payments over the useful_life of the intangible as though the transferor had sold the intangible for payments contingent upon productivity use or disposition of the property further the statute requires that the payments be commensurate with the income attributable to the intangible sec_367 thus although sec_351 and sec_361 normally allow a transferor to exchange property for stock of a corporation without any recognition of gain sec_367 requires a u_s_person to recognize income when it exchanges intangible_property for stock of a foreign_corporation the transferor must recognize such income regardless of whether the transferee corporation actually makes payments to the transferor sec_367 refers to sec_936 for the definition of intangible_property sec_936 provides that the term intangible_property means any patent invention formula process design pattern or know-how copyright literary musical or artistic composition trademark trade_name or brand name franchise license or contract i ii iii iv v method program system procedure campaign survey study forecast estimate customer list or technical data or vi any similar item which has substantial value independent of the services of any individual thus a u_s_person will be required to recognize annual payments under sec_367 upon the transfer of any of these enumerated intangibles or similar items to a foreign_corporation in an exchange described in sec_351 or sec_361 these payments must represent an appropriate arm’s length charge for_the_use_of the property and the charge is determined in accordance with the provisions of sec_482 and regulations thereunder sec_1_367_d_-1t congress enacted sec_367 because it thought it was inappropriate to allow a foreign_corporation to earn deferred income from intangible_property that wa sec_1 amended and treas reg references are to the treasury regulations promulgated thereunder except as otherwise noted section references are to the internal_revenue_code_of_1986 as tam-108926-08 developed by claiming significant expenses in the united_states see h_r rep no s rep no pincite the transferor u s companies hope to reduce their u s taxable_income by deducting substantial research_and_experimentation expenses associated with the development of the transferred intangible and by transferring the intangible to a foreign_corporation at the point of profitability to ensure deferral of u s tax on the profits generated by the intangible to prevent this mismatch between expenses that offset taxable_income in the united_states and deferred income in a foreign_country congress enacted a regime to ensure a u s transferor of intangible_property continues to be taxed on amounts commensurate with the income attributable to the transferred intangible see sec_1231 of pub_l_no adding the commensurate with income requirement to sec_367 ii exception for transfers of foreign goodwill or going_concern_value sec_367 does not contain any statutory exceptions or special rules for transfers of particular types of intangibles however congress stated in the legislative_history to the enactment of sec_367 that the transfer of goodwill or going_concern_value developed by a foreign_branch did not represent the kind of abuse that it wanted to target by enacting this provision s rep no vol p nevertheless the legislative_history does not give any specific direction to exclude these items from sec_367 and the accompanying joint_committee report indicates only that such an exception would be provided in regulations where appropriate sec_1_367_d_-1t following on this legislative_history provides that sec_367 and the regulations thereunder do not apply to the transfer of foreign goodwill or going_concern_value for this purpose foreign goodwill or going_concern_value is defined as the residual_value of a business operation conducted outside the united_states after all other tangible and intangible assets have been identified and valued sec_1_367_a_-1t analysis i overview of taxpayer and irs positions the irs exam team exam and taxpayer have requested this tam because of a disagreement over how to characterize the network exam argues that the network is an intangible asset described in sec_936 specifically exam argues that the network is a collection of contracts a franchise a system a method a general explanation of h_r 98th congress p where appropriate it i sec_2 expected that the regulations relating to tainted_assets and the special rule for intangibles will provide exceptions for this type of property the reference to regulations relating to tainted_assets is to the provision in sec_367 that excludes intangibles as defined in sec_936 from the active trade_or_business exception of sec_367 the reference to the special rule for intangibles is to sec_367 tam-108926-08 program or a similar asset see sec_936 through vi under this view corporation m’s transfer of the network to corporation o is subject_to sec_367 taxpayer argues that the network satisfies definitions of goodwill or going_concern_value derived from case law traditional definitions and that these traditional definitions were intended to be used when applying sec_367 specifically taxpayer argues that the network meets the definition of going_concern_value defined as the additional element of value which attaches to property by reason of its existence as an integral part of a going concern a vital part of which is the ability of a business to continue to function and generate income without interruption as a consequence of a change in ownership 68_tc_563 pincite alternatively taxpayer argues that the network meets the definition of goodwill defined as the expectancy of continued patronage or the expectation that the old customers will resort to the old place see 307_f2d_339 9th cir 314_f2d_852 5th cir quoting 307_f2d_897 5th cir part ii of this analysis provides initial discussion of issue regarding whether the network is intangible_property described in sec_936 we agree with exam and conclude that the network is intangible_property described in sec_936 because it satisfies the definition of several of the items specified under that section part iii of this analysis discusses whether the enhanced value of the network as described by the taxpayer corresponds to the intangibles described in part ii or to a separate asset that may qualify as foreign goodwill or going_concern_value we conclude that the enhanced value of the network is attributable to intangible assets discussed in part ii and does not constitute a separate asset part iv of this analysis addresses issue whether the network represents foreign goodwill or going_concern_value we conclude that the network does not represent foreign goodwill or going_concern_value under the definition provided by sec_1_367_a_-1t in analyzing whether the network represents foreign goodwill or going_concern_value we discuss why the traditional definitions relied upon by taxpayer do not apply in part v of this analysis we conclude that corporation m’s transfer of the network to corporation o is subject_to sec_367 ii whether the network is described in sec_936 sec_936 lists intangibles that are subject_to sec_367 although it does not specifically identify every conceivable type of intangible_property the breadth of this list suggests that it was intended to cover at a minimum all identifiable intangibles this is reinforced by the fact that the list includes not only the enumerated taxpayer’s letter dated date at p tam-108926-08 intangibles but also any similar item sec_936 thus if the network fits within the definition of one or more of the listed intangibles or constitutes a similar item its transfer must be subject_to sec_367 absent the possible application of the exception for foreign goodwill or going_concern_value the network fits within the definition of several of the intangibles listed in sec_936 in particular the network consists of a collection of contracts with foreign agents the network also satisfies the definition of several other listed intangibles including a collection of franchises a system a method and a procedure because these terms are not defined in sec_936 or sec_367 or the regulations thereunder the common and ordinary use of the terms applies see 526_us_865 a the network constitutes a collection of contracts the network is founded on the contracts between taxpayer and its agents contracts are specifically listed in sec_936 and therefore constitute intangible_property that is subject_to sec_367 taxpayer agrees with this position but asserts that each contract separately has little value relative to the value of the network as a whole in fact taxpayer argues that the aggregate value of the separately valued contracts equals less than three percent of the value of the transferred business a assets taxpayer then argues that the value of the relationships among the agents represents approximately ninety-seven percent of the value of the transferred business a assets although the network comprises individual contracts it functions as a single integrated unit and therefore should be considered as a single asset rather than the sum of individual assets there are many examples of circumstances in which it is more reliable to view a collection of assets in this manner for instance a business that purchases a new car does not treat a portion of the cost as goodwill to the extent the price of the car exceeds the sum of the values of the car’s parts likewise the business does not depreciate the car’s separate parts but rather the car as a whole similarly a group of individual patents that are used in combination to make a product may each have little value separately if the entire group of patents is necessary to make the product nevertheless the group of patents has a value greater than the sum of its parts because it is the collection of patents that enables the holder to make a valuable product this added value is attributable to the patents themselves and is not goodwill or going_concern_value see eg 21_tc_513 discussed further in part iii below the value of the network resides in the value of the contracts determined on an aggregate basis as discussed further in part iii below this value does not represent foreign goodwill or going_concern_value for purposes of sec_367 as discussed in part iv below tam-108926-08 b the network constitutes a collection of franchises the network may also be described as a group of franchises that constitute a franchise operation although sec_936 and sec_367 and the related regulations do not define franchise there is a general definition of the term in sec_1253 that provision states that a franchise includes an agreement which gives one of the parties to the agreement the right to distribute sell or provide goods services or facilities within a specified area this definition is consistent with the ordinary meaning of the term webster’s third new international dictionary unabridged webster’s defines franchise to mean the right granted to an individual or group to market a company’s goods or services in a particular territory the tax_court when considering whether a federal communications commission fcc license was a franchise under sec_1253 stated we read the word ‘franchise ’ as used in sec_1253 broadly to mean ‘franchises’ as that term is commonly understood including any agreement which gives one party the right to distribute sell or provide goods services or facilities within a specified area 98_tc_435 aff’d 995_f2d_530 4th cir indeed this definition has been applied in the context of other code provisions that do not contain their own definition of franchise because the sec_1253 definition reflects the common understanding of the term because congress did not indicate that it intended a different meaning and because policy considerations do not favor a different meaning that definition applies for purposes of sec_936 and sec_367 as well the arrangements with the agents meet the definition of a franchise because the contracts give the agents the right to offer taxpayer’s business a service in a defined area see also revrul_87_63 1987_2_cb_210 see 108_tc_25 applying the sec_1253 definition of franchise for purposes of sec_865 since we find no indication that congress intended franchise to carry a different meaning in the context of sec_865 we adopt this definition for purposes of this section see also sec_1_197-2 incorporating the sec_1253 definition for purposes of sec_197 tam-108926-08 taxpayer argues that this definition of franchise is too broad and that the ordinary meaning of franchise is an agreement whereby the franchisor grants to the franchisee the right to operate a turnkey business for its own account taxpayer cites no authority to support this narrow definition however which is at odds with the common meaning of franchise and the meaning provided in sec_1253 this definition is also at odds with the case law applying the sec_1253 definition broadly to include many arrangements not traditionally considered franchises such as cable television franchises fcc broadcast licenses and the right of licensees to distribute computer programs finally taxpayer argues that a broad definition of franchise would contravene congressional intent to exclude foreign goodwill and going_concern_value from the application of sec_367dollar_figure this assumes that congress intended that foreign goodwill and going_concern_value be defined broadly in a way that included most franchises however this argument is belied by the narrow definition of goodwill discussed below in part iv it is also belied by court opinions that view goodwill arising from a franchise operation as being attributable to the value of the franchise itself and not as a separate intangibledollar_figure in other words case law directly contradicts taxpayer’s argument that the intangible commonly understood to be a franchise is in fact not a franchise but goodwill instead the authorities reject such attempts to recharacterize franchise value as goodwill value thus the network fits within the definition of franchise for purposes of sec_936 and therefore is an intangible subject_to sec_367 as discussed further in parts iii and iv below the value of the network resides in the franchises as valued on an aggregate basis and does not constitute foreign goodwill or going_concern_value c the network constitutes a method program and procedure the list of intangibles under sec_936 also includes the items method program and procedure webster’s defines method to include a procedure or process for attaining an object it defines program to include a taxpayer’s letter dated date at p 95_tc_495 aff’d 12_f3d_1005 10th cir 98_tc_435 aff’d 995_f2d_530 4th cir 31_fedclaims_545 taxpayer’s letter dated date at p 99_tc_223 pincite we find that petitioners acquired no goodwill that was separate and apart from the goodwill inherent in the mcdonald’s franchise int’l multifoods t c pincite noting that the taxpayer’s argument that goodwill was transferred separately from a mr donut franchise trademarks and system mistakes goodwill for the intangible assets which embody it and that intangible assets such as trademarks and franchises are ‘inextricably related’ to goodwill tam-108926-08 schedule or system under which action may be taken toward a desired goal lastly it defines procedure to include a particular way of doing or going about the accomplishment of something as their definitions indicate these three terms are similar in that they all suggest a particular way or plan for accomplishing a goal the network fits the definition of a method program or procedure taxpayer has designed a particular process for carrying out business a the foundation of which is the collection of contracts with its agents the contracts require the agents to use specific software and equipment to conduct business a transactionsdollar_figure the contracts require agents to establish regional call centers for customer support in addition to various other requirements the contracts also specify that the agents will spend at least x of their transaction fees on advertising for business a and that all advertising must be approved by taxpayer in short the contracts embody taxpayer’s design for carrying out business a this particular way of doing business a is thus a method program or procedure for purposes of sec_936 and therefore is an intangible subject_to sec_367 d the network constitutes a system finally we agree with exam that the network comprises a system within the meaning of sec_936 webster’s defines a system in part as a group of devices or artificial objects forming a network or used for a common purpose and a set of units combined by nature or art to form an integral organic or organized whole the network fits this definition because it is an organization of agents forming an integrated delivery network serving the common purpose of engaging in business a the agents are integrated because of the interrelationship among the worldwide locations through which taxpayer conducts business a a single agent location could not conduct business a because there must be at least two locations for a business a transaction to take place furthermore each additional agent location that is added to the network confers a benefit to existing locations as well by adding new customers located in that area and by enabling customers in other countries to engage in business a transactions with customers in the new area because each agent location is connected to and relies upon the others to conduct business a it is apparent that the network represents an integrated system for purposes of sec_936 e taxpayer’s argument that network is neither a system method program nor procedure is not persuasive taxpayer makes several arguments that the network is neither a system method program nor procedure for example taxpayer states any manuals or procedures assembled by taxpayer for its agents in the ordinary course of business taxpayer acknowledges the software is subject_to sec_367 tam-108926-08 arguably might be considered a system but goes on to state that the collection of agents cannot be viewed as a system because to define system so broadly would capture items that are neither proprietary nor commercially transferabledollar_figure as we understand taxpayer’s first argument a system method program or procedure must have a commercially transferable value to be an intangible under sec_936 that is they must be something for which someone else would pay considerationdollar_figure we believe that taxpayer’s intangibles whether labeled as a method program procedure or system do have value but we do not undertake to value them here nevertheless we note that if taxpayer is correct that these assets have no value and do not generate income then whether or not they are intangibles under sec_936 makes no difference because they will not result in a deemed payment under sec_367 and if they do have value then taxpayer’s argument for excluding these assets from sec_367 fails further taxpayer argues that the way in which it conducts business a is not proprietary and does not share with any of the intangibles listed in sec_936 the common characteristic of being legally protected or subject_to legal protection as a matter of contractdollar_figure this argument is premised on two apparently incorrect assumptions first taxpayer assumes that the way in which it conducts business a is not proprietary and therefore valueless however the course of conduct between taxpayer and its agents suggests the network is indeed proprietary taxpayer exercises control_over who joins the network and the services they provide and prohibits agents from working for a competitor that taxpayer’s competitors in business a also have their own networks does not mean that taxpayer’s network is not proprietary and therefore without value second taxpayer assumes that legal protection is a necessary characteristic of sec_936 intangibles it is well recognized that valuable_intangibles may not be legally protected for example in the form of a patent a taxpayer that develops a patentable formula or process may choose not to seek a patent in so doing the taxpayer takes the calculated risk that it will be able to successfully protect its formula or process without the legal protection of a patent in exchange for the possibility that the taxpayer will have a monopoly on that formula or process for a longer period than patent protection would provide yet still a taxpayer may very well resort to private contracts if it seeks legal protection whether the taxpayer has the legal protection of a patent or of a contract does not affect the fact that the taxpayer has valuable know-how and trade secrets that meet the sec_936 definition of intangible taxpayer also argues that exam’s characterization of the network is analogous to the government’s assertion in merck co v united_states cl_ct that merck’s affiliate structure pricing mechanism and group wide planning structure was taxpayer’s letter dated date p taxpayer’s letter dated date p taxpayer’s letter dated date p tam-108926-08 an intangible there the court stated defendant’s intangible_property argument essentially is no more than a recognition that merck is the parent of the foreign affiliates and msdq id pincite the court rejected the argument that that relationship constituted a method program or procedure or any other asset subject_to sec_482 however exam does not assert nor do we conclude that taxpayer’s role as the parent of de or any other entity is itself an intangible that is subject_to sec_367 rather the intangible in this case consists of the methods and programs discussed above which relate to how the agents actually carry out business a in a carefully coordinated manner these are not simply a function of taxpayer’s particular corporate structure therefore merck co is inapposite finally taxpayer makes two statutory construction arguments to support its view that the network does not constitute a method program procedure or system under sec_936dollar_figure first it argues that under the doctrine expressio unius est exclusio alterius to express one thing is to exclude others the intangibles enumerated in sec_936 are the only intangibles covered by the statute and because the network is not specifically listed there it is not subject_to sec_367 this argument is flawed on its face because sec_936 includes not only the listed intangibles but also the category or other similar item which clearly would include the network because it is at least similar to many of the listed items as described above second taxpayer argues that the term system cannot be understood as including the network because of the doctrine_of noscitur_a_sociis which requires that terms in a statute be interpreted by reference to the surrounding words it argues that because the term system is accompanied in the statute by method program and procedure we must interpret system as including an organized and established procedure but nothing more this interpretation would require us to conclude that the other terms found in the same clause including campaign survey study forecast estimate customer list or technical data also must mean only an organized and established procedure which cannot be correct if congress had wanted to encompass only those qualities that these various terms share in common it would have provided a clearer and narrower definition rather than a list of apparently unrelated terms moreover both of these statutory construction arguments fail for the reason that they would render other parts of the statute meaningless which violates the more general_rule of statutory construction that all terms in a statute should be given effectdollar_figure therefore the network is a system method program or procedure that is a sec_936 asset and is therefore subject_to sec_367 iii whether the network is valued as a single intangible taxpayer’s letter dated date pp 260_us_545 noting that a canon of statutory construction cannot be employed to render general words meaningless since that would be to disregard the primary rules that effect should be given to every part of a statute tam-108926-08 taxpayer argues that although the contracts that comprise the network are subject_to sec_367 the vast majority of the network’s value is not attributable to the contracts and is instead foreign goodwill or going concern valuedollar_figure exam argues that the network’s value is attributable to the intangibles that comprise it we agree with exam for three reasons first the network should be analyzed and valued as a single intangible asset as explained in part ii above because it operates as an integrated whole second the appropriate charge that taxpayer must include in income under sec_367 upon its transfer of the network is determined under sec_482 principles sec_1_367_d_-1t those principles militate in favor of valuing the network as an integrated asset rather than as the sum of individual contracts valued separately outside the context of the networkdollar_figure third case law supports a conclusion that it is appropriate to value interrelated assets in the aggregate and that the synergistic value of a collection of assets is attributable to those assets rather than a conceptually distinguishable goodwill or going_concern_value element a applicable sec_482 principles require the network to be valued on an aggregate basis rather than on an item-by-item basis the charge that taxpayer must include under sec_367 is determined using sec_482 principles as discussed above a u_s_person that transfers intangible_property to a foreign_corporation in a transaction subject_to sec_367 shall over the useful_life of the property annually include in gross_income an amount that represents an appropriate arm’s length charge for_the_use_of the property sec_1 d - 1t c the appropriate charge is determined in accordance with the provisions of sec_482 and regulations thereunder id taxpayer must adopt the most reliable method of determining the arm’s length consideration for a controlled_transaction s pursuant to sec_1_482-1 which provides the combined effect of two or more separate transactions whether before during or after the taxable_year under review may be considered if such transactions taken as a whole are so interrelated that consideration of multiple transactions is the most reliable means of determining the arm's length consideration for the controlled transactions generally transactions will be aggregated only when they involve related products or services as defined in sec_1_6038a-3 corporation m’s transfer of the foreign agent contracts can be viewed as either a single controlled_transaction or as multiple controlled transactions because both corporation m and corporation o constitute controlled parties within the meaning of sec_482 the transfer of the contracts could be viewed as part of a single controlled taxpayer’s letter dated date p furthermore it may also be the case that other identifiable intangibles transferred to corporation o such as the software are so inextricably related to the contracts that it is more reliable to value them with the contracts on an aggregate basis tam-108926-08 transaction under this view the appropriate arm’s length charge would be determined as though corporation m had transferred a single asset that is the collection of contracts to corporation o this single controlled_transaction approach also applies if the transfer is viewed as a transfer of a collection of franchises or as a transfer of a single system method program or procedure alternatively the transfer could be viewed as though corporation m separately transferred each contract to corporation o under this alternative view the transfer would be viewed as numerous controlled transactions under section dollar_figure it is more reliable to determine the arm’s length consideration for the transfer of the contracts by considering the separate contracts as a whole because they are so interrelated see sec_1_482-1 first before the transfer a single company corporation m used the contracts as an integrated network to conduct business a the individual contracts were not used for separate business purposes or by separate legal entities instead they all were used as part of a single business_enterprise and by a single legal entity moreover these numerous contracts were transferred together -- as a single network -- to a single legal entity corporation o so that after the transfer the contracts would continue to be used in a single business_enterprise as a matter of economic reality and fundamental valuation principles a taxpayer transferring network at arm’s length would conclude that the contracts should be valued in the aggregate in a manner that properly reflects their synergistic relationship the numerous contracts are used as a single integrated asset so it would be inappropriate to value the contracts as separate stand-alone assets when they have functioned in the past and will function in the future as a single asset sec_1_482-1 recognizes such economic realities by providing that multiple transactions should be considered a single transaction if such transactions taken as a whole are so interrelated that consideration of multiple transactions is the most reliable means of determining the arm's length consideration b interrelated assets must be treated as an aggregate and enhanced value of similar assets is attributable to those assets not foreign goodwill or going_concern_value the tax_court has recognized that multiple related assets may be most appropriately viewed as an aggregate in cases addressing the acquisition of a collection of related patents the court has had to determine whether a taxpayer had a depreciable basis in the patents and over what period that basis could be recovered see eg 21_tc_513 in kraft the tax_court held that a group of thirty-one related patents must be valued as a group and that the useful_life for depreciation should be based on the average of the patents’ useful lives specifically the court observed though company m transferred each franchise to company n alternatively if the contracts are viewed as franchises then the transfer could also be viewed as tam-108926-08 w e agree with the parties that it is not possible to determine the cost of each patent separately it is undoubtedly true as the respondent suggests that some of the patents are worth more than others in the circumstances here however it is not possible to determine within the group particularly those which are functionally related where the scope of one patent ends and the other begins rather obviously there is an overlapping and the second or third patent would not have been what it was except for matters covered by those which preceded it id pincite see also 25_bta_281 i t is evident that it is impossible to value these seven patents separately their value as in the case of many groups of patents representing improvements on the prior art appears largely to consist of their combination thus because the contracts comprising the network are interrelated and the value of the network arises largely from the value of the connections among the agents it is more appropriate to value the network as a single unified intangible than as a collection of discrete intangibles treated artificially as having no economic connection to one another taxpayer challenges this aggregate valuation of the network by arguing that each individual_contract has little value taxpayer argues that the enhanced value of the network is not attributable to the value of the contracts between taxpayer and the agents but rather to the value of the interlocking relationship among the agents which is goodwill and going concern valuedollar_figure we agree that a substantial portion of the value relating to the network is due to the number and integration of the numerous separate agent locations and it is true that a contract corresponding to a single agent location would have little value in itself because there must be at least two locations -- a sending point and a receiving point -- for a delivery system to exist but the critical integration of thousands of agents and contracts is a result of taxpayer’s risky but successful efforts to develop a highly valuable network that serves as the backbone of its business we disagree with taxpayer’s position because it disregards the fact that taxpayer developed the network as the central intangible for carrying on its business and generating profits and erroneously assigns the labels goodwill and going_concern_value to that readily identifiable intangible the enhanced value of a collection of similar assets like the contracts or franchises at issue here is attributable to those collected assets and is not separate goodwill or going_concern_value for example in 64_tc_223 the taxpayer was in the credit reporting business it acquired the assets including credit files of three other credit reporting companies the credit files consisted of individual index cards that held each credit record while the individual cards probably had little value in themselves the value of the file collection as a whole was assigned a value of over dollar_figure million by the court had the court adopted taxpayer’s letter dated date at p tam-108926-08 the petitioner’s approach it would have included the enhanced value as part of the going_concern_value of the business and therefore would have allocated little or nothing to the credit files themselves because the court instead included that enhanced value in the depreciable basis of the credit card files it is clear that the court considered that enhanced value as part of the value of the card files and not separate goodwill or going_concern_value likewise in 59_tc_220 the taxpayer acquired mid-western industries mi a developer of light industrial equipment among the assets of mi that the taxpayer acquired was the distribution network through which mi sold most of its products this distribution network consisted of contracts with eighteen general line distributors a few years after the acquisition the taxpayer decided to abandon the distribution network the last of the contracts with the distributorships was canceled in the taxpayer’s tax_year though some had been terminated in the previous year the court determined that the taxpayer was entitled to an abandonment_loss for the entire network on its return because that is the year in which the entire asset was abandoned the court observed in the present case an entire asset the distributorship system was abandoned and the entire intangible value of the system was lost 59_tc_220 while that case did not involve the issue of enhanced value it is nevertheless clear that the court treated the distributor network based on multiple contracts as a single asset rather than as simply a collection of separate contractual arrangements taxpayer’s attempt to atomize the network so that the vast majority of the value of the intangible would escape taxation under sec_367 is inconsistent with sec_367 and sec_482 as well as the applicable regulatory frameworkdollar_figure rather like a pool of interrelated patents the interrelated agent contracts must be analyzed for transfer_pricing purposes in the aggregate the enhanced value arising from the collection of contracts is attributable to the contracts themselves and is not goodwill or going_concern_value because the value of the network is attributable to the group of contracts it is subject_to sec_367 iv whether the network represents foreign goodwill or going_concern_value taxpayer asserts that the transfer of the network is not subject_to sec_367 because it qualifies for the exception for transfers of foreign goodwill or going_concern_value under sec_1_367_d_-1t we disagree with taxpayer’s position for several reasons the network cannot satisfy the sec_367 definition of foreign goodwill or going_concern_value because the network as was explained in parts ii and iii constitutes a single intangible asset or a collection that falls within one or more of the categories listed in sec_936 would also apply to numerous transfers of franchises systems methods processes or procedures the preceding analysis focused on numerous transfers of individual contracts but this analysis tam-108926-08 furthermore taxpayer’s insistence that traditional definitions of goodwill and going_concern_value be applied in the sec_367 context is flawed because the traditional definitions are too broad even in the context of depreciation from which the traditional definitions were derived the inquiry of whether an asset satisfies the traditional definitions of goodwill and going_concern_value has proven unworkable and was therefore abandoned see 507_us_546 a the network is not foreign goodwill or going_concern_value under the regulations as described in parts ii and iii the network constitutes a single intangible or a collection under sec_936 thus to treat the network as being part of foreign goodwill or going_concern_value is inconsistent with the narrow definition of foreign goodwill or going_concern_value under the regulations sec_1 a - 1t d iii defines foreign goodwill or going_concern_value as the residual_value of a business operation conducted outside of the united_states after all other tangible and intangible assets have been identified and valued this definition specifically excludes all other intangible assets identified and valued identifiable intangibles the network constitutes such an identifiable intangible because as explained in part ii the network falls within one or more categories of intangible_property as described in sec_936 and as explained in part iii the network is most reliably valued as a single asset the network therefore must be excluded from the regulatory definition of foreign goodwill or going_concern_value the regulations’ definition of foreign goodwill or going_concern_value does not depend upon the traditional definitions of goodwill or going_concern_value the regulations avoided traditional definitions because such definitions ultimately proved unworkable in the depreciation context when the sec_367 regulations were promulgated taxpayers and the irs were engaged in bitter and costly disputes concerning the concepts of goodwill and going_concern_value because at that time goodwill and going_concern_value were non-depreciable assets see generally h_r rep no pincite describing disputes that led congress to enact sec_197 which mitigated these disputes by allowing for the amortization of intangibles such as goodwill and going_concern_value with those well-known disputes in the background the drafters of the regulations chose to define foreign goodwill or going_concern_value in a way that did not rely upon such controversial termsdollar_figure despite this well-known history taxpayer nevertheless asks us to ignore the regulations’ approach and dive back into the abyss of the decades-old disputes about the sec_367 approach echoes the method that was at about the same time mandated under sec_338 and sec_1060 under the sec_338 and sec_1060 approach any excess paid for a trade_or_business over the fair_market_value of the identifiable assets must be allocated to goodwill and going_concern_value see s rep no see also t d 1988_2_cb_304 tam-108926-08 what constitutes goodwill or going_concern_value under the traditional definitions taxpayer argues that when congress expressed its intent in the legislative_history to exclude foreign goodwill or going_concern_value from the application of sec_367 it had the traditional definitions in mind taxpayer argues that the definition under the regulations was drafted against the same jurisprudential backdrop as these casesdollar_figure we disagree with taxpayer’s argument the traditional definitions are fundamentally inconsistent with the regulations’ definition of foreign goodwill or going concern valuedollar_figure the traditional definitions encompassed among other things customer-based intangibles that are specifically listed under sec_936 like customer lists and trademarksdollar_figure as explained above such identifiable intangibles are clearly excluded from the sec_367 definition of foreign goodwill or going_concern_value the supreme court’s findings in newark morning ledger newark support the conclusion that the traditional definitions are too broad to be relied upon for purposes of sec_367 in newark the court concluded that a newspaper subscriber list was depreciable because it was an intangible asset with an ascertainable value and a limited useful_life under a sec_367 analysis this customer list would constitute an identifiable intangible that would be excluded from the regulations’ definition of foreign goodwill or going_concern_value see sec_936 the court however also found that the customer list depended upon the continued and voluntary patronage of customers which is a typical formulation of the traditional definition of goodwill and going_concern_value newark shows that the traditional definitions of goodwill and going_concern_value are too broad for sec_367 taxpayer’s letter dated date at p for example under the traditional definition goodwill was a useful label with which to identify the total of all the imponderable qualities that attract customers to the business 507_us_546 pincite by focusing on the effect of goodwill in enhancing the customer relationship this definition gave goodwill a substantive meaning thus intangibles such as trademarks could be considered assets in the nature of goodwill under this case law 314_f2d_852 5th cir describing information on fire and casualty policies as an asset in the nature of goodwill cf newark pincite this definition is of little assistance to a taxpayer trying to evaluate which of its intangible assets is subject_to a depreciation allowance the value of every intangible asset is related to a greater or lesser degree to the expectation that customers will continue their patronage indeed some regulations also adopted a similar formulation see t d temporary regulations under sec_338 1986_1_cb_111 establishing the class iv residual category for intangible assets in the nature of goodwill and going_concern_value 537_f2d_446 ct_cl goodwill sometimes is used to describe the aggregate of all of the intangibles of a business including such items as patents trademarks leases contracts and franchises 507_us_546 id pincite tam-108926-08 purposes because certain intangible assets such as a customer list may be included in the traditional definitions but nevertheless excluded from the sec_367 definitiondollar_figure in support of its reliance on the traditional definitions of goodwill and going_concern_value the taxpayer cites to several early depreciation casesdollar_figure see eg 470_f2d_1107 8th cir black industries v comm’r 38_tcm_242 96_tc_606 these cases dealt with the question of what assets of an acquired_business a purchaser could depreciatedollar_figure taxpayer’s reliance on these cases is misplaced because these cases do not employ a substantive definition of goodwill and going_concern_value rather they tend to conclude that all non-depreciable assets were goodwill or going_concern_value even if they were intangibles described in sec_936dollar_figure by treating all non-depreciable assets as goodwill or going_concern_value these cases gave goodwill and going_concern_value a meaning that is much broader than their meaning under sec_367 see eg 470_f2d_1107 8th cir holding that certain assets were depreciable and that the remaining value of the business was non-depreciable but without specifically labeling it as goodwill or going_concern_value 68_tc_563 holding that tangible assets were depreciable and that all remaining value was non-depreciable and therefore goodwill or going_concern_value dollar_figure as a further argument based on the traditional definition taxpayer asserts that the value associated with the location and reach of the network is foreign goodwill taxpayer’s letter dated date at p it cites several cases in which courts observed that the location of a business is an element of goodwill because it contributes to the expectancy that customers will return to the old location 444_f2d_677 5th cir l a central animal hospital v comm’r 68_tc_269 metro auto auction of kansas city inc v comm’r 48_tcm_894 again reliance on the traditional definition of goodwill misses the point which is whether the network is foreign goodwill under the sec_367 regulations further it is not clear that the geographical footprint of the network is the type of locational goodwill described in these cases which dealt with the purchase of established bricks-and-mortar businesses that were landmarks in the community and operated without interruption by the new owners taxpayer’s letter dated date at pp it is puzzling that the taxpayer relies upon these depreciation cases for their definition of goodwill or going_concern_value given that it attempts to downplay the importance of a more relevant case newark on the grounds that it only deals with depreciation taxpayer’s letter dated date at p the cases cited by taxpayer tend to employ a broad definition of goodwill and going concern value but the scope of these definitions varies in some cases both the breadth of these definitions and their varying scope underscore that the application of the traditional definitions of goodwill and going_concern_value in the context of sec_367 is unworkable in some cases goodwill has been used in a general sense to describe all intangible assets arising in connection with the operation of a business in other cases it has been used in a more limited sense to describe a single intangible asset 59_tc_220 thus the assets defined in some of the depreciation cases were not strictly goodwill or going_concern_value but rather were considered to be assets in the nature of goodwill and going_concern_value see also black industries v comm’r 38_tcm_242 holding that tangible assets were tam-108926-08 the problem of using the terms goodwill and going_concern_value loosely to include all non-depreciable intangibles was highlighted in newark because the court held that the depreciability of the customer list at issue in that case turned on whether it had a useful_life and ascertainable value it did not look to whether it satisfied the traditional definition of goodwilldollar_figure thus newark severed the historical nexus between whether an asset represents goodwill and whether the asset is depreciable this had the effect of rendering irrelevant the early depreciation cases in so far as they used the term goodwill and going_concern_value as shorthand for any intangible that was non- depreciable thus the cases that predate newark treating a particular intangible as goodwill solely to make that intangible non-depreciable are not relevant in determining whether that intangible is goodwill and going_concern_value for other tax purposes such as sec_367 b taxpayer’s position violates the fundamental policy of sec_367 taxpayer’s characterization of the network violates the fundamental policy of sec_367 because treating ninety-seven percent of the value of the network as foreign goodwill or going_concern_value would allow a virtually tax-free transfer of valuable intangible_property that was developed by incurring significant expenses that reduced income otherwise taxable in the united_states if taxpayer’s view were the law corporation o would be free to exploit the value of the network while earning deferred income this is precisely the abuse congress sought to address by enacting sec_367 h_r rep no s rep no pincite the transferor u s companies hope to reduce their u s taxable_income by deducting substantial research_and_experimentation expenses associated with the development of the transferred intangible and by transferring the intangible to a foreign_corporation at the point of profitability to ensure deferral of u s tax on the profits generated by the intangible exam submitted a table demonstrating expenses that taxpayer incurred over a period of ten years taxpayer disputes the amounts in the table as misleading because they are not limited to expenses of business a nonetheless because business a produces a very large portion of taxpayer’s overall income business a is also likely responsible for a correspondingly large portion of taxpayer’s overall expenses although it is not perfectly precise exam’s table is persuasive in showing that taxpayer’s development of the network and business a generally relied upon incurring significant expenses that reduced income otherwise taxable in the united_states thus after reaping the benefits of offsetting income taxable in the united_states depreciable and that intangibles were not depreciable without distinguishing between types of intangibles such as goodwill going_concern_value etc 96_tc_606 court admitted that the term goodwill in the broad sense encompasses a number of intangibles newark u s pincite the relationship this asset may have to the expectancy of continued patronage is irrelevant for it satisfies all the necessary conditions to qualify for the depreciation allowance under sec_167 of the code tam-108926-08 with the expenses_incurred to develop the network taxpayer now seeks to claim contrary to sec_367 policy that corporation o will be free to earn deferred income from its exploitation of the network the exception for foreign goodwill or going_concern_value was intended only to exclude from tax the goodwill or going_concern_value developed by a foreign_branch the development of which at the time sec_367 was enacted never gave rise to a u s tax_benefit s rep no vol p taxpayer’s broad construction of this limited exception eviscerates the general_rule v conclusion the network meets the definitions of a contract system franchise method and program for purposes of sec_936 and sec_367 taxpayer’s contracts with the agents are best viewed as an integrated asset and the value that arises from the collection of contracts is attributable to the contracts and not to foreign goodwill or going_concern_value the exception for transfers of foreign goodwill or going_concern_value does not apply to the transfer of the network because the network does not constitute foreign goodwill or going_concern_value within the meaning of sec_367 not only does taxpayer’s characterization of the network conflict with the regulatory definition of foreign goodwill or going_concern_value but taxpayer’s treatment also violates the fundamental policy of sec_367 because it allows for a virtually tax-free transfer of intangible_property that was developed by incurring significant expenses that offset income otherwise taxable in the united_states in sum corporation m’s transfer of the network to corporation o is subject_to sec_367 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
